Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This Office Action is in response filed on February 05, 2021.

Response to Amendment
3.	Applicant’s arguments/amendments with respect to pending claims 19-28 filed 02/05/2021 have been fully considered but not persuasive.  Claims 1-18 have been canceled. No new matter is introduced. The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In view of this understanding, each and every limitation recited in the independent claim is disclosed by the references on the record. Thus, the rejection is made Final. Applicant's representative is encouraged to call to the Examiner and schedule a telephone interview to discuss how the claims could be amended to overcome the ground of rejection and possible make the application in condition to be allowable.  

Claim Rejections - 35 USC § 103

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8.	Claims 19-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nomura et al. (U.S. Pub.  No.: 2007/0250632 A1, hereinafter refer as to “Nomura”) in view of Arai et al. (U.S. Patent. No.: 2008/0178298 A1, hereinafter refer as to “Arai”).

Nomura provides a processing apparatus that is connectable to a server apparatus for setting an always-on connection session with a device connected through a network, a communication-session establishment method for the processing apparatus, a program, and a storage medium.
Arai provides to streaming and execution of existing applications across a network of servers streaming computer program object code and other related data to clients in a computer environment.

As per independent claim 19, Nomura teaches a method for requesting and playing back video media content, the method comprising (fig. 2 and furthermore device registering means for transmitting a registration request for identification information of a self-device to the server apparatus and receiving a registration-completion response from the server apparatus, for example): communicating, using a user device, communication data comprising an application identifier stored on the user device to an authentication server (figs. 1 and 2 and also for example, a video-recording/playback function unit for recording/playing back content, such as a broadcast program, to/from a medium, but also includes, for example, a main memory for storing programs and so on, a CPU for performing various types of computation processing by executing a program stored in the main memory, an interface unit for a network, an interface unit for the mobile phone 10, a nonvolatile storage unit 21, a remote-control receiver, and an interface unit for connecting a TV or the like, for example). 

Nomura failed to explicitly discloses requesting and receiving portions of video content by the user device; limiting video content provided to the user device to certain resolutions based upon at least the application identifier; and playing back the received portions of video content by the user device.  

However, Davis discloses requesting and receiving portions of video content by the user device (fig. 1, 14: client components  113 i.e., a “user device”; and Para 0103, disclose client device, for example); limiting video content provided to the user device to certain resolutions based upon at least the application identifier (figs. 8-12 and corresponding disclosure teaches constant monitoring of initial/present conditions, for example); and playing back the received portions of video content by the user device (para. 0104 discloses client 113 does have a valid license, the License Server 106 sends an "Access token" to the client that is encrypted using an "encryption key" that the License Database 102 obtains from the Server Config Database 103. The "Access token" contains information like the Application ID…”); and para. 0106-0120, 0139, 0193, 0266, 0280, for example). 

Nomura and Davis are analogous art because they both are directed to streaming and execution of existing applications across a network of servers streaming computer program object code and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teaching of Nomura with the specified features of Davis because they are from the same field of endeavor.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Davis with the teachings of Nomura in order for streaming of computer program object code across a network in a computer environment [Arai: para. 0002].

Regarding claim 20 the combination of Nomura and Arai teaches generating, using the user device, application identifier data for an application that comprises at least one file stored on the user device (para 0172 of Arai discloses the user-mode program is responsible for managing the cache of application file contents on the local file system and contacting the application streaming server for file contents that it cannot satisfy out of the local cache and para 0191 discloses When the client is informed of an upgrade, it is told of the new root directory. It uses this new root directory to search for files in the application…, for example), where the application identifier data (Para 0419 of Arai disclose an application identifier, for example) represents information about at least one aspect of the application that remains static throughout all instances where the application is deployed (para. 0212 of Arai discloses client techniques can be used to distribute data that changes rarely. Application delivery is the most appealing use for these techniques, but they could easily be adopted to distribute other types of slowly changing code and data, such as static databases, for example), where the application identifier data comprises information that can be used to authenticate the at least one file; and wherein the communication data further comprises the application identifier data (Para 0104 of Arai disclose the License Server 106--This is the server the client 113 connects to for getting a license to run an application after the client has subscribed to the application. This server validates the user and his subscriptions by consulting the License Database 102. If the client 113 does have a valid license, the License Server 106 sends an "Access token”). 

Regarding claim 21 the combination of Nomura and Arai teaches where the information that can be used to authenticate the at least one file comprises information describing one or more characteristics of the application (para 0191 of Arai discloses when the client is informed of an upgrade, it is told of the new root directory. It uses this new root directory to search for files in the application, for example). 

Regarding claim 22 the combination of Nomura and Arai teaches wherein the application identifier is obfuscated in a way that additional information is required in order to interpret the application identifier (Para 0553 of Arai discloses providing encrypted token, for example).

Regarding claim 23 the combination of Nomura and Arai teaches wherein the communication data is encrypted (Para 0553 of Arai discloses providing encrypted token) and the method further comprises the authentication server decrypting the communication data to extract the application identifier (para. 0019 of Arai discloses user subscribes and unsubscribes to application programs through a subscription server. Whenever the user accesses an application program, a securely encrypted access token is obtained from a license server. The license server checks with the subscription server to see if the user has a valid subscription to the application program and furthermore Para. 0125, 0154). 

Regarding claim 24, the combination of Nomura and Arai teaches determining, by the authentication server, whether the application is a current version and denying playback of the content if it is not the current version (Para 0364 of Arai disclose, VersionName [X bytes]: Application version name. e.g., "SP 1", and application vendor, for example). 

Regarding claim 25, the combination of Nomura and Arai teaches wherein the communication data is communicated over a secure connection using secure sockets layer (SSL) (fig. 1 and para. 0164 of Arai disclose  the communication between servers and clients is private and that the servers in question are authorized via appropriate certification, an SSL layer is used. To ensure that the clients are licensed to use a requested application, user credentials (username+password) are presented to a License Server, for example).

Regarding claim 26, the combination of Nomura and Arai teaches wherein the application identifier data comprises at least one piece of data selected from the group consisting of: application name, application version, (para. 0174 Arai disclose entry contains the name of the file and its file identifier) application version, para 0364 disclose, VersionName [X bytes]: Application version name. e.g., "SP 1", and application vendor, for example). 

Regarding claim 27, the combination of Nomura and Arai teaches retrieving a product identifier stored in a memory of the user device (Para 0015 0081 of Arai discloses shared library files, e.g., "foo.dll", that need to be installed on the local file system furthermore Para 00154 discloses there are certain shared library files (dll's) that need to be installed on the local file system, for example), where the product identifier is associated with the execution platform of the user device (fig. 13 of Arai Para 0193 of Arai the application 1301 generates a sequence of code or data requests 1302 to the operating system (OS) 1303).

Regarding claim 28, the combination of Nomura and Arai teaches wherein playing back the received portions of video content by the user device further comprises authenticating a shared library using a library manifest (fig. 17, 22 Para. 0250, 0251, and 0288 of Arai discloses a simple comparison of the client's Streamed Application root file number with the RVT table located on the server once the client is granted access authorization to retrieve the data, for example).

                       Conclusion/ Relevant Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. (U.S. Patent No.: US 7,878,907 B2) discloses Program code enabling the streaming of HD content in real-time to a game console is stored on a storage medium remote from the game console. The game console executes software that facilitates transfer of the program code from the remote storage medium to the game console. The program code ensures that sufficient bandwidth exists on a network between the game console and a HD tuner, and enables the streaming of HD content in real-time to the game console. 
Crandell (U.S. Patent Application Publication No.: US 2008/0172341 A1) discloses a method for controlling access to data and more specifically to a method that utilizes various authentication functions for controlling access to data. 
Packingham et al. (U.S. Patent No.: US 7,286,651 B1) discloses the session manager may include a processor, a memory, and a network interface by which content from a network may be received. The session manager may further include a mode-switching module of machine instructions stored in the memory.
LEE et al. (U.S. Patent Application Publication No.: US 2011/0202903 A1) discloses the information input unit 150 may be an input interface receiving an identifier of the shared library and/or the file names of one or more application processes executing the shared library from the user.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

A.G.
May 4, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434